(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por cuanto, en el caso arriba expresado el peticionario fué arrestado en el pueblo de Aguas Buenas el 27 de junio de 1937 para responder de un delito de portar armas prohibidas, siendo puesto en libertad provisional el mismo día mediante fianza que prestó ante el Juez de Paz de dicho pueblo;
Por cuanto, no fué hasta el 28 de abril de 1938 que se radicó en la Corte Municipal de Caguas la correspondiente denuncia, o sea diez meses después de verificado el arresto;
Por cuanto, el peticionario presentó una moción en dicha Corte Municipal interesando que en vista de lo prescrito en el artículo 448 del Código de Enjuiciamiento Criminal se ordenase el archivo y sobreseimiento de la causa por haberse radicado la denuncia después de transcurridos sesenta días desde la fecha en que se practicó el arresto, moción que fué denegada por la Corte Municipal por en-tender que había existido justa causa para tal dilación;
Por cuanto, el peticionario radicó en la Corte de Distrito de Humaeao la acción de mandamus de este caso contra el Juez Municipal de Cagúas, solicitando se le ordenase proceder a archivar la *961referida causa, y celebrada la vista del caso en la corte inferior, dicho tribunal desestimó la petición de mandamus por estimar que había existido justa causa para la dilación en la radicación de la denuncia;
POR Cuanto, la alegada justa causa consistió en la aseveración de que se había jurado ante el Juez de Paz de Aguas Buenas la referida denuncia el mismo día del arresto y que el Juez de Paz la había remitido juntamente con la fianza a la Corte Municipal de Caguas, asegurando el Secretario de esta última que nunca llegó a sus manos la tal denuncia;
POR cuanto, señalada la vista de este recurso de apelación inter-puesto por el peticionario, el fiscal de este tribunal, que asumió la representación del Juez demadado se allanó alrecurso por estimar que no había existido justa causa;
Por cuanto, este tribunal conviene con el peticionario y con el fiscal que no se ha probado una justa causa para la dilación en radi-car la denuncia en la Corte Municipal de Caguas dentro del término de sesenta días a partir del arresto del acusado como prescribe la ley;
Por tanto, vistos los autos de este caso' y el artículo 448 del Código de Enjuiciamiento Criminal, se declara con lugar el recurso,, se revoca la sentencia apelada y en su lugar se dicta la presente, ordenando al demandado, lion. Tulio Rodríguez Muñiz, Juez de la Corte Municipal de Caguas, que sin excusa o pretexto alguno proceda a sobreseer la causa criminal número 9432 de dicha Corte Municipal, seguida contra el peticionario por un delito de portar armas prohi-bidas, y siendo preceptiva la imposición de las costas a la parte contra quien se dicte la sentencia, se imponen éstas al demandado.